FIRST BANCSHARES, INC. ANNOUNCES THIRD QUARTER FISCAL 2009 RESULTS Mountain Grove, Missouri (May 13, 2009) – First Bancshares, Inc. (“Company”) (NASDAQ - FstBksh : FBSI), the holding company for First Home Savings Bank (“Bank”), today announced earnings for the third quarter of its fiscal year ending June 30, For the quarter ended March 31, 2009, the Company had a net loss of $243,000, or $0.16 per share – diluted, compared to a net loss of $32,000, or $0.02 per share – diluted for the comparable period in 2008.The loss in the third quarter of fiscal 2009 compared to the loss for the third quarter of fiscal 2008 was primarily attributable to a decrease in net interest income of $299,000 and a $215,000 increase in the provision for loan losses between the quarters. These items were partially offset an increase of $14,000 in non-interest income, a decrease of $93,000 in non-interest expense between the periods, and by the income tax benefit recorded in the 2009 period compared to an income tax expense in the 2008 period. Net interest income decreased by $299,000 during the quarter ended March 31, 2009 compared to the prior year. This was the result of a decrease of $747,000, or 20.2%, in interest income from $3.7 million in the third quarter of fiscal 2008 to $2.9 million in the comparable quarter of fiscal 2009, which was partially offset by a decrease of $448,000, or 24.7%, in interest expense from $1.8 million in the fiscal 2008 quarter to $1.4 million in the fiscal 2009 quarter.
